DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a device identifier” which makes the claim indefinite.  It’s unclear if this recitation refers to “a device identifier” recited in claim 1 or not.  Examiner will interpret as best understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Naslund et al (USPN 2009/0313466) in view of Wahl (USPN 2009/0064291)

	Regarding claim 1, Naslund discloses 
	a device for communicating with a network, the device comprising
	a computing processor; and computing memory communicatively coupled with the computing processor, the computing memory having stored therein executable instructions for performing operations, comprising: (UE comprising with network (FIGs. 1, 2) comprising processor executing instructions stored in memory for performing operations [0042, 0005], FIG. 6
	being provisioned with information related to services that the device may access via a core network (UE provisioned with identifier, e.g. MID, as well as UE’s subscription/allowed accesses [0034, 0044]
	receiving an Extensible Authentication Protocol (EAP) request from the network (UE receiving EAP request originated from network [0032-0039], FIGs. 1, 2
	transmitting, to the network, an EAP response including a device identifier (UE transmits EAP response comprising device ID, e.g. multi-access ID [0034-0040]
transmitting, to the network, an EAP response including a device identifier and an application identifier; performing an EAP authentication with an application server associated with the application server identifier
	 
	Wahl discloses transmitting, to the network, an EAP response including a device identifier and an application identifier (supplicant/UE transmitting EAP response including an indication to an application server/DNS server/identity provider webserver in addition to its own identify [0008, 0009, 0015, 0166-0172, 0175-0185], FIG. 4A #62-74, 6# 118-124)
	performing an EAP authentication with an application server associated with the application server identifier (supplicant/UE performs authentication using application server/DNS server [0008, 0009, 0166-0172, 0175-0185] (FIGs. 4B, 8A-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting, to the network, an EAP response including a device identifier and an application identifier; performing an EAP authentication with an application server associated with the application server identifier” as taught by Wahl into Aslund’s system with the motivation to enable a UE perform authentication with reduced signaling by providing utilizing a identity provider (paragraph [0008, 0009, 0015, 0166-0172, 0175-0185], FIG. 4A #62-74, 6# 118-124)


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund in view of Wahl and in further view of Zhao et al (USPN 2014/0086226)

	Regarding claim 2, combined system of Naslund and Wahl does not expressly disclose the information includes APN

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the information includes APN” as taught by Zhao into combined system of Wahl and Aslund with the motivation to enable a UE to request access to a preferred APN.

	Regarding claim 3, Naslund discloses UE provisioned with identifier, e.g. MID, as well as UE’s subscription/allowed accesses [0034, 0044]

	Regarding claim 4, combined system of Naslund and Wahl does not expressly disclose “the EAP response further includes at least one of APN”
 	Zhao discloses UE transmits EAP response containing APN [0070, 0079-0081], FIGs. 7-10
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the EAP response further includes at least one of APN” as taught by Zhao into combined system of Wahl and Aslund with the motivation to enable a UE to request access to a preferred APN.

Allowable Subject Matter
6.	Claims 5-7 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… receiving, from the terminal device, an EAP response including a device identifier and an application server identifier;

 	identifying a AAA server to send an authentication request for the terminal device based on the application server identifier included in the EAP response; and
 	relaying an EAP authentication messages between the identified AAA server and the terminal device.… in combination with other limitations recited as specified in claims 5, 7

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kaippallimalil et al (USPN 20130343304), FIG. 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THAI NGUYEN/Primary Examiner, Art Unit 2469